406 F.2d 1111
Donald Raymond JOHNSON, Appellant,v.UNITED STATES of America, Appellee.
No. 22367.
United States Court of Appeals Ninth Circuit.
Jan. 28, 1969, Rehearing Denied May 1, 1969.

Peter J. Capriola (argued), Fresno, Cal., for appellant.
Richard V. Boulger (argued), Asst. U.S. Atty., John P. Hyland, U.S. Atty., Fresno, Cal., for appellee.
Before JERTBERG, DUNIWAY and CARTER, Circuit Judges.
PER CURIAM:


1
Appellant was convicted in a non-jury trial of bank robbery.  He was sentenced to the custody of the Attorney General for a study and then appealed.  He is presently on bond.


2
The record clearly shows this defendant committed the offense.  The only real point on appeal is that the trial judge should have applied a different standard on the defense of insanity than that in the M'Naghten rule.


3
This circuit to date has followed a modified M'Naghten rule.  Sauer v. United States, 241 F.2d 640 (1957), cert. den. 354 U.S. 940, 77 S. Ct. 1405, 1 L. Ed. 2d 1539 (1957); Ramer v. United States, 390 F.2d 564, in banc, (1968).


4
Other contentions have been considered and are without merit.  The judgment of conviction is affirmed.


5
Since the appellant is on bond, he should be promptly brought before the trial court, his bond exonerated and an order made committing him for the study ordered.